AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                        Page·1 of 1



                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                United States of A~~'"'"                    f,:, Q               JUDGMENT IN A CRIMINAL CASE
                                                                                                 (For Offenses Committed On or After November 1, 1987)

                                               v.          1n1u \.\Ml 25 A \3l SScase Number:                             20CR954-MDD
                  J. GUADALUPE SANCHEZ-Mljq§L,n,cT couRT
                                   ct1=.R\( \.~r,:~~;·,;:;~:_.~/C'.{ cAUFOTTt'l'!!:m~a£'Ce~ly__y~G~a~r~c~a:,___---¥f_,--c,·"-'ic-i'~--4,;;:::::·   =--:::;:::;::::==•
                                                                                                                                  Ir" Ii n.= r~.: t1J
                                                                                                                                               i=c


                       .                                 SQ'J11l''Rr~                    ,yp\;~ndant'sAttar ey

REGISTRATION NO. 92906298
                                                                                                                                    MAR 2 ;J 2020
THE DEFENDANT:
!El pleaded guilty to count(s) 1 of Superseding Misdemeanor Information
D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                                   Count Number(s)
8:1325                              IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                             1


 D The defendant has been found not guilty on count( s)
 f] Count(s)           Felony Information
                                                                                                  is dismissed on the motion of the United States.

                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                 TIME SERVED
 [gi Assessment: $10.00 waived       [gi Fine: NO FINE
 [gi Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                                                               March 24, 2020
                                                               Date of Imposition of Sentence




                                                                                             HONORABLE MITCHELL D. EMBIN
                                                                                             UNITED STATES MAGISTRATE JUDGE
